JUSTICE JONES, dissenting: I respectfully dissent. In construing the limitations provision of section 1372, the majority has substituted its own interpretation of what section 1372 should say for what it actually does say. The majority reads the language of section 1372 limiting the liability of corporate officers to that “already reduced to judgment” within two years to mean liability that is claimed in a suit instituted within two years. The majority has thus, at the Department’s suggestion, effectively rewritten the statute, something it is manifestly without authority to do. While a statute should be interpreted to ascertain and give effect to legislative intent, the best indication of this intent is the language which the legislature voted to adopt. (People v. Murphy (1985), 108 Ill. 2d 228, 483 N.E.2d 1288; Coryn v. City of Moline (1979), 71 Ill. 2d 194, 374 N.E.2d 211.) As stated in Waste Management of Illinois, Inc. v. Environmental Protection Agency (1985), 137 Ill. App. 3d 619, 627, 484 N.E.2d 1128, 1133: “If the statutory language is certain and unambiguous, the proper function of the court is to enforce the statute as enacted. [Citation.] There is no rule of construction which authorizes a court to declare that the legislature did not mean what the plain language of the statute imports. [Citations.]” The statutory language here at issue plainly refers to obtaining judgment against corporate officers rather than instituting suit against them. Indeed, the majority concedes that under the “literal language” of the limitations provision, corporate officers and employees would not be liable unless their liability were reduced to judgment within the specified two-year period. The majority concludes, however, that this provision should not be effected as written because it would yield contradictory and unworkable results in light of the two-year statute of limitations for filing suit against the corporate taxpayer. Contrary to the majority’s assertion, giving literal effect to the limitations provision of section 1372 would not render the two-year filing period of section 5 a nullity. The Department merely would not be able to take full advantage of the two-year period for filing suit against the corporation if it expected to collect such taxes from the officers personally. The two-year period for proceeding against a corporate taxpayer would remain unaffected, with the requirement of section 13V2 providing a further limitation if the Department wished to proceed against the officers and employees as well. The majority’s concern with the practical difficulty of enforcing the statute as written is not well taken. While the statute contemplates a two-step procedure in which judgment would be entered against the corporation before the liability of corporate officers could be determined, in actual practice the Department would file suit against both the corporation and its officers simultaneously, and where, as here, the corporation had been dissolved, judgment could be entered against the officers shortly after determination of the liability of the corporate taxpayer. (See Department of Revenue v. Joseph Bublick & Sons, Inc. (1977), 68 Ill. 2d 568, 369 N.E.2d 1279 (section lS1^ does not require that collection action be instituted against corporate taxpayer prior to attachment of liability to responsible officer or employee).) It would thus be entirely possible for the Department to obtain judgment against both the corporation and its officers within the specified time period, even though the Department could not delay until the two-year period had largely passed before beginning the collection action. While the majority cites the rule of statutory construction that a court may not read a statute so as to render any part inoperative, superfluous or insignificant (Bauer v. H. H. Hall Construction Co. (1986), 140 Ill. App. 3d 1025, 489 N.E.2d 31), the majority by its holding simply ignores the meaning and effect of the parenthetical language of section lS1^ requiring that the liability of corporate officers be reduced to judgment within the specified time period. The majority attempts to explain this language as part of a distinction between corporate officers’ liability for taxes of an existing or dissolved corporation and states that this language refers to judgments that may have been entered against the officers prior to dissolution of the corporate taxpayer. This analysis appears strained and nonsensical. Even if, as the majority surmises, the two-year limitations period added by amendment to section lSJz did not apply to collection actions in which judgment was entered while the corporation was in existence, there would have been no need to refer to such judgments in the limitations provision of section lSVz, as this provision certainly would not affect an officer’s liability that had already been reduced to judgment. I believe, therefore, that the majority has unnecessarily distorted the plain language of the statute and has violated the principle that all parts of a legislative enactment be given effect where possible. A comparison of the parenthetical language of section lSVa requiring that an officer’s liability be “reduced to judgment” within two years with the limitations provision of section 5 requiring that a collection action “shall be instituted” against a corporate taxpayer within two years reveals that the legislature knew how to write an ordinary statute of limitations and simply chose not to do so in the case of liability of corporate officers and employees. Thus, the majority has thwarted the intention of the legislature in construing the limitations provision of section 13V2 as an ordinary statute of limitations that is tolled by filing suit. While the requirement of section IV-k that judgment be obtained against corporate officers within the specified period is somewhat unusual, it is not so contradictory or unreasonable as to warrant the majority in interpreting the provision in a way deemed by it to be more in harmony with the statutory scheme. It should be noted, moreover, that section lS1^ has been amended on two occasions since the addition of the limitations provision here at issue, and on neither occasion did the legislature remove the requirement that judgment be obtained against corporate officers by the end of the limitations period. Indeed, in its most recent amendment, effective September 1, 1985, the legislature extended the time for obtaining such judgment from two to three years, without altering the requirement that the officers’ liability be “reduced to judgment” within that period. (See Ill. Rev. Stat. 1985, ch. 120, par. 4521/2.) It appears, therefore, that the legislature considered this provision in reenacting it and saw no need to change it in the way the majority has held. See City of East Peoria v. Group Five Development Co. (1981), 87 Ill. 2d 42, 429 N.E.2d 492 (subsequent amendments to a statute may be used in ascertaining legislative intent). For these reasons I would hold that the trial court correctly applied the statute as written and affirm its ruling that the Department’s action against the individual defendants was barred because judgment had not been obtained against them within the time provided by statute.